Citation Nr: 1530228	
Decision Date: 07/15/15    Archive Date: 07/21/15

DOCKET NO.  13-34 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a scar on the head, to include as secondary to service-connected acne of the scalp. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1983 to January 1986 and January 2000 to January 2003. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts he has head scars related to in-service treatment for service-connected acne.  Multiple service treatment records (STRs) indicate treatment for keloid acne and rash on the scalp.  An April 2000 STR noted an acne keloid on the right posterior scalp.  In an October 2002 VA examination, the examiner noted very mild follicular lesions of the posterior scalp which are consistent with the previous diagnosis of acne keloids.  During a March 2011 VA examination, the examiner found a scar at the left crown of the scalp consistent with folliculitis or possibly infected sebaceous cyst.  The examiner stated that the area on examination is not on the posterior right scalp as noted during service.  The inspection of posterior right scalp did not reveal acne keloid; however, the examiner noted his hair was about an inch long and may be obscuring it.  As the October 2002 VA examiner noted multiple lesions and the March 2011 VA examiner failed to address the fact that the Veteran's skin condition affects multiple areas on the posterior scalp, the Board finds another VA examination is necessary to determine whether the Veteran has any scars on the scalp related to service or service-connected disability. 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all medical providers who have treated him for any head scars since separation from service.  Obtain copies of the related medical records which are not already in the claims folder.  Document any unsuccessful efforts to obtain records, inform him of such, and advise him he may obtain and submit those records.

2.  Thereafter, schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and likely etiology of his claimed scar/scars of the head.  The entire claim file, to include all electronic files, must be reviewed by the examiner.  The examiner must diagnose and describe any detail any head scars found on examination.  The examiner must indicate if any head scar noted on examination is consistent with treatment for skin disorders in service or service-connected acne.

Based on a review of the claim file, examination of the Veteran, and generally accepted medical principles, the examiner must provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not (a 50 percent or greater probability) that any currently diagnosed head scars are related to and/or had their onset during the Veteran's period of service.

The examination report must include a complete rationale for all opinions expressed.

3.  Then readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________

Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




